DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-14 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/24/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAGUCHI et al. (Hereafter, “Taguchi”) [US 2016/0327948 A1].
In regards to claim 1, Taguchi discloses a camera signal monitoring apparatus [Fig. 1], comprising a processor which includes: a vehicle information input unit configured to receive a vehicle speed and a yaw rate signal of a vehicle ([0043] The internal sensor 4 is a detection apparatus that detects the traveling state of the vehicle that is the host vehicle. The internal sensor 4 includes at least one of a vehicle speed sensor, an acceleration sensor, and a yaw rate sensor. The vehicle speed sensor is a detection apparatus that detects the speed of the vehicle. [0102] The yaw angle is calculated also based on the detection information detected by the yaw rate sensor. In addition, the yaw angle is calculated based on the detection information detected by the steering angle sensor or the steering torque sensor.); a camera information input unit configured to receive a camera signal including a vehicle speed and a yaw rate signal from a vehicle front camera ([0055] The external situation recognition unit 11 recognizes the external situation of the vehicle based on the detection result of the external sensor 2 (for example, information captured by the camera, obstacle information detected by the radar, and obstacle information detected by LIDAR) or the map data information. The external situation includes the lane width of the road, the road shape (for example, the curvature and the curvature change rate of the lane, a change in the slope of the road surface and undulations efficiently used for the prospect estimation by the external sensor 2, and the crossing, branching, and merging of roads, etc.), the situation of other vehicles around the vehicle (for example, position of a preceding vehicle, the vehicle speed of a preceding vehicle, and the motion trajectory of a preceding vehicle, etc.), and the situation of obstacles around the vehicle (for example, information for distinguishing between non-moving obstacles and moving obstacles, the position of an obstacle around the vehicle, moving direction of an obstacle around the vehicle, and relative speed of an obstacle around the vehicle). [0102] To calculate the yaw angle, the lane markings are recognized from the image information captured by the camera and, based on the lane marking recognition data, the yaw angle is calculated.); and a monitoring unit configured to calculate a vehicle driving trajectory using the vehicle speed and the yaw rate signal of the vehicle input from the vehicle information input unit ([0062] The travel plan generation unit 14 generates a target travel path of the vehicle based on the target route calculated by the navigation system 6, the vehicle position recognized by the vehicle position recognition unit 12, and the external situation of the vehicle (including the vehicle position and direction) recognized by the external situation recognition unit 11. The target travel path is a trajectory along which the vehicle will travel on the target route.), calculate a reference curvature value based on the calculated vehicle driving trajectory ([0071] Similarly, with the vehicle position information and the map data in the navigation system 6 as third input data, the traveling parameter calculation unit 16 calculates the curvature of the traveling road as a third traveling parameter based on the third input data.), and determine a reliability by comparing the calculated reference curvature value with a curvature value calculated by the camera signal input from the camera information input unit ([0071] For example, with the recognition data on the lane markings, acquired from the image information from the camera, as first input data, the traveling parameter calculation unit 16 calculates the curvature of the traveling road as a first traveling parameter based on the first input data. [0073] The difference calculation unit 17 calculates the difference value between each two of the traveling parameters that are calculated by the traveling parameter calculation unit 16 and that are different from each other. For example, the difference calculation unit 17 calculates a second difference that is the difference between the first traveling parameter and the third traveling parameter.  The difference between the traveling parameters is calculated, for example, by subtracting one of the traveling parameters from the other traveling parameter and by calculating the absolute value of the resulting value.).

In regards to claim 7, the limitations of claim 5 have been addressed. Taguchi discloses wherein the monitoring unit determines that the camera signal of the front camera is abnormal and outputs a front camera abnormal signal when the reliability value is greater than or equal to a threshold value during a predetermined time, and the monitoring unit outputs the front camera abnormal signal to at least one of a warning unit that notifies a driver of the abnormality or a vehicle control unit that performs control in such a manner as to transition an operation of a vehicle control system using the front camera to a standby state ([0113] On the other hand, if it is determined in S20 that misrecognition occurs in the parameter group of traveling parameters, the control stop processing is performed (S24). This control stop processing causes the vehicle control processing to be terminated. For example, the processing for turning on the control stop flag is performed. This processing causes the currently performed vehicle control, such as autonomous driving control, to be stopped. The vehicle control may be stopped after continuing the control using the previous values of the traveling parameters. In addition, the information indicating that misrecognition may possibly occur in the control may be notified to the vehicle occupants. In addition to that information, the information may be sent to notify the driver to hold the steering wheel or a supposed trajectory of the vehicle may be displayed. It is also possible to predict the time to the moment the control amount will reach the maximum, to change the output of the HMI 7 according to the predicted time, and to issue an alert or a warning. After the processing in S22 or S24, a series of control processing is terminated.).

Claim 8 lists all the same elements of claim 1, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.

Claim 12 lists all the same elements of claim 5, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12.

Claim 14 lists all the same elements of claim 7, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Tsunekawa [US 2011/0246071 A1].
In regards to claim 2, the limitations of claim 1 have been addressed. Taguchi fails to explicitly disclose wherein the monitoring unit includes a vehicle trajectory calculator configured to calculate the vehicle driving trajectory on the basis of an offset-corrected yaw rate signal and the vehicle speed input from the vehicle information input unit, wherein the vehicle trajectory calculator is further configured to calculate a first curvature value by dividing a yaw rate value of the offset-corrected yaw rate signal by a vehicle speed value of the vehicle speed signal.
Tsunekawa discloses wherein the monitoring unit includes a vehicle trajectory calculator configured to calculate the vehicle driving trajectory on the basis of an offset-corrected yaw rate signal and the vehicle speed input from the vehicle information input unit, wherein the vehicle trajectory calculator is further configured to calculate a first curvature value by dividing a yaw rate value of the offset-corrected yaw rate signal by a vehicle speed value of the vehicle speed signal ([0106] First, the vehicle speed V and the yaw rate .alpha. are acquired by the radius-of-curvature calculation section 11 (S101). Then, the radius of curvature R1 is obtained by the radius-of-curvature calculation section 11 by dividing the vehicle speed V acquired at step S101 with the yaw rate α (S103).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Taguchi with the determination of the radius of curvature from the speed and the yaw rate of the vehicle as taught by Tsunekawa. The motivation behind this modification would have been to improve the vehicle trajectory estimation.

Claim 9 lists all the same elements of claim 2, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9.

Claim(s) 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Tsunekawa in further view of Asakura et al. (Hereafter, “Asakura”) [US 2017/0332010 A1].
In regards to claim 3, the limitations of claim 2 have been addressed. Taguchi discloses further comprising: a navigation information input unit configured to receive a road curvature signal provided from a ([0046] The map database 5 is a database that stores map information. For example, the map database is formed in a hard disk drive (HDD) mounted on the vehicle. The map information includes the position information on roads, the road shape information (for example, curvature, curvature change rate, lane width, number of lanes, etc.), and the position information on intersections and junctions. In addition, to use the position information on shielding structures, such as a building or a wall, and the Simultaneous Localization and Mapping (SLAM) technology, it is desirable for the map information to include the output signal of the external sensor 2.), wherein the monitoring unit further includes a reference curvature calculator configured to calculate the reference curvature value by combining the first curvature value calculated by the vehicle trajectory calculator and a second curvature value of the road curvature signal input from the navigation information input unit ([0071] The traveling parameter calculation unit 16 calculates traveling parameters based on the input data for calculating at least three traveling parameters of the same type. For example, with the recognition data on the lane markings, acquired from the image information from the camera, as first input data, the traveling parameter calculation unit 16 calculates the curvature of the traveling road as a first traveling parameter based on the first input data. Similarly, with the recognition data on the motion trajectory of the preceding vehicle, acquired from the image information from the camera, as second input data, the traveling parameter calculation unit 16 calculates the curvature of the traveling road as a second traveling parameter based on the second input data. Similarly, with the vehicle position information and the map data in the navigation system 6 as third input data, the traveling parameter calculation unit 16 calculates the curvature of the traveling road as a third traveling parameter based on the third input data. In this manner, the traveling parameter calculation unit 16 calculates the same type of traveling parameters multiple times based on the first input data, second input data, and third input data that are different from each other.).
Asakura discloses further comprising: a navigation information input unit configured to receive a road curvature signal provided from a high precision map ([0080] The high precision map information 182 is map information with higher precision than the navigation map of the navigation device 50. The high precision map information 182 includes, for example, lane-center information, lane-boundary information, or the like.  The high precision map information 182 may also include, for example, road information, traffic restriction information, address information (addresses, postal codes), facilities information, phone number information, and the like. The road information includes information such as information indicating whether the type of road is an expressway, a toll road, a national highway, or a prefectural road; the number of lanes in the road; the width of each lane; the gradient of the road; the position of the road (three dimensional coordinates including a longitude, a latitude, and an altitude); the curvature of the lanes; the position of lane merge and junction points; and signage provided on the road.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Taguchi with the teachings of Asakura. The motivation behind this modification would have been to more precisely recognize surrounding conditions of a vehicle during automated driving [See Asakura, 0006].

In regards to claim 4, the limitations of claim 3 have been addressed. Taguchi discloses further comprising a LiDAR & radar sensor input unit configured to receive a sensing value from a LiDAR or a radar to calculate a third curvature value ([0037] The external sensor 2 is a detection apparatus for detecting the external situation that is the surrounding information on the vehicle. The external sensor 2 includes at least one of a camera, radar, and a Laser Imaging Detection and Ranging (LIDAR). The external sensor 2, which includes a camera, radar, and LIDAR, functions as an input data acquisition unit for acquiring the input data on the traveling environment or the traveling state of the vehicle. The traveling parameters of the vehicle are calculated based on this input data.), wherein the reference curvature calculator is further configured to calculate the reference curvature value by combining the first curvature value calculated by the vehicle trajectory calculator, the second curvature value of the road curvature signal input from the navigation information input unit ([0071] The traveling parameter calculation unit 16 calculates traveling parameters based on the input data for calculating at least three traveling parameters of the same type. For example, with the recognition data on the lane markings, acquired from the image information from the camera, as first input data, the traveling parameter calculation unit 16 calculates the curvature of the traveling road as a first traveling parameter based on the first input data. Similarly, with the recognition data on the motion trajectory of the preceding vehicle, acquired from the image information from the camera, as second input data, the traveling parameter calculation unit 16 calculates the curvature of the traveling road as a second traveling parameter based on the second input data. Similarly, with the vehicle position information and the map data in the navigation system 6 as third input data, the traveling parameter calculation unit 16 calculates the curvature of the traveling road as a third traveling parameter based on the third input data. In this manner, the traveling parameter calculation unit 16 calculates the same type of traveling parameters multiple times based on the first input data, second input data, and third input data that are different from each other.), and the third curvature value input from the LiDAR & radar sensor input unit ([0041] The LIDAR detects an obstacle outside the vehicle, or other vehicles around the vehicle including the preceding vehicle, using light. The LIDAR measures the distance to a reflection point and detects an obstacle by sending light to the surroundings of the vehicle and by receiving light reflected by an obstacle. The LIDAR sends the detected obstacle information to the ECU 10. Based on the detection information received from the LIDAR, the position data or the motion trajectory data on the preceding vehicle is recognized as the input data. When sensor fusion is performed using the LIDAR and the camera, it is desirable that the reception information on a reflected light be sent to the ECU 10. In this case, the motion trajectory of the preceding vehicle can be recognized using the detection information received from the radar and the image information received from the camera. Two or more of the camera, LIDAR, and radar need not necessarily be installed.).

Claim 10 lists all the same elements of claim 3, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10.

Claim 11 lists all the same elements of claim 4, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482